The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara et al. (10,353,293) in view of Nakata et al. (2010/0123132).Regarding claim 1, Ebihara et al. teach in figures 2-3 and related text a conductive pattern forming method comprising: 
sequentially forming a release layer 3 and a conductive layer 2 on a transfer substrate 5 (as recited by Ebihara et al.), the release layer 3 being disposed between the transfer substrate 5 and the conductive layer 2 (see figure 2);
placing the transfer substrate 5 on the substrate 20 (see figure 3b);
placing a mask 6 on the transfer substrate 5 (see figure 3c); and
transferring a portion of the conductive layer 2, corresponding to an opening of the mask 6, onto the substrate 20 by irradiating the transfer substrate 5 to form a conductive pattern 2a on the substrate 20.

Ebihara et al. do not teach irradiating intense pulsed light (JPL) to the substrate 20 without a mask overlapping the substrate.
Nakata et al. teach in paragraph [0091] using an intense pulsed light (IPL) to a substrate without a mask overlapping the substrate.
Nakata et al. and Ebihara et al. are analogous art because they are directed to methods of forming semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ebihara et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an intense pulsed light (IPL) to irradiate the substrate without a mask overlapping the substrate, as taught by Nakata et al., in Ebihara et al.’s device, in order to improve the device characteristics by providing more accurate etching characteristics.

Regarding claim 2, since Ebihara et al. teach in figure 5 and related text that the conductive layer is a metal layer, then it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form
the conductive layer by applying a metal paste or metal ink in prior art’s device in order to obtain a metal layer by using a simpler processing step.

Regarding claim 3, Ebihara et al. teach in figure 5 and related text that the conductive layer is a metal layer.

Regarding claim 4, the release layer in prior art’s device is a dynamic release layer.

Regarding claim 5, Ebihara et al. teach in figures 3c, 3d and related text that the conductive pattern is the conductive layer corresponding to the opening of the mask 6.

Regarding claim 6, Ebihara et al. teach in figure 3 and related text that the placing the transfer substrate onto the substrate comprises placing a surface of the transfer substrate, on which the conductive layer is located, to face toward the substrate.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductive pattern to have a width of about 10 m or less and a thickness of about 10 % or more of the width, in prior art’s device in order to reduce the size of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebihara et al. (10,353,293) and Nakata et al. (2010/01231321), as applied to claim 1 above, and further in view of Usami (3,978,248).Regarding claim 1, Ebihara et al. and Nakata et al. teach substantially the entire claimed structure, as applied to claim 1 above, except sintering the conductive pattern by irradiating IPL to the substrate after the transferring the portion of the conductive layer onto the substrate.
Usami teach in figure 3C and related text sintering conductive patterns on the substrate 11.   Usami further teach that it is “generally known” sintering conductive patterns on the substrate.
Usami, Nakata et al. and Ebihara et al. are analogous art because they are directed to methods of forming semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ebihara et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to sinter the conductive pattern by irradiating IPL to the substrate after the transferring the portion of the conductive layer onto the substrate, as taught by Usami, in prior art.’s device, in order to improve the device characteristics by e.g. providing a greater degree of binder material removal.



Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because of the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/31/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800